EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kristian Sullivan on 6/30/2022.

The application has been amended as follows: 

IN THE CLAIMS FILED 6/24/2022:
Replace Claim 1 with the following claim:
1.	A stand for a conduit, the stand comprising: 
a body including a longitudinal axis and a receptacle configured to receive the conduit therein, wherein the body has a first end and a second end spaced from the first end along the longitudinal axis; 
a hook coupled to the body such that the hook is fixed relative to the body, wherein the hook has a first portion, a second portion, and a terminal end, wherein the first portion extends radially outward from the body, and wherein the second portion extends from the first portion away from the first end and toward the second end to the terminal end; and
a leg pivotably coupled to the body, wherein the leg is pivotable relative to the body between: 
a first position, wherein the leg extends along the body; and
a second position, wherein the leg is pivoted from the first position toward the first end such that the leg extends away from the body and contacts the terminal end of the hook to limit further rotation of the leg toward the first end. 

Replace Claim 8 with the following claim:

8.	A stand for a conduit, the stand comprising: 
a body including a longitudinal axis, a first end, and a second end opposite the first end, and comprising a receptacle extending along the longitudinal axis from the first end to the second end, wherein the receptacle is configured to receive the conduit therein;
a hook that extends outward from the body to a terminal end, wherein the hook defines a cavity that is configured to receive a support structure inserted into the cavity axially toward the first end and away from the second end with respect to the longitudinal axis; and
a leg pivotably coupled to the body, wherein the leg is configured to pivot relative to the body to adjust an angle between the leg and the longitudinal axis, wherein the leg is configured to engage with a support surface, wherein the terminal end of the hook is arranged to contact the leg to limit a rotation of the leg relative to the body toward the first end and away from the second end.  

Replace Claim 16 with the following claim:
16.	A hose stand, comprising: 
an elongate body including a longitudinal axis, a first end, a second end spaced from the first end along the longitudinal axis, and an axially extending receptacle, wherein the receptacle includes an opening that is configured to receive a hose therethrough in a radial direction with respect to the longitudinal axis; 
a hook having a first portion extending radially outward from the body and a second portion extending axially from the first portion to a terminal end, wherein the hook defines a cavity configured to receive a support structure therein in an axial direction with respect to the longitudinal axis, wherein the cavity has an opening that faces away from the first end and toward the second end; and
a leg pivotably coupled to the body on a side of the body that is opposite the opening of the receptacle, wherein the leg is pivotable relative to the body between: 
a first position in which the leg is spaced from the hook; and
a second position, in which the leg is pivoted outward from the body, toward the first end to contact the terminal end of the hook such that the terminal end limits further rotation toward the first end from the second position. 

In Claims 23 and 27, delete the phrase “wherein the body has a first end and a second end” in Lines 1-2

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations amended into independent claims 1, 8 and 16 define over the prior art of record and put the case in condition for allowance in the Examiner’s position.  The specific amendments reflect the particular configuration of Applicant’s hook (30, Fig. 1) and how it interacts with the leg (50), preventing the leg from spreading further than the position shown in Fig. 1.  As can be seen in Fig. 1, the hook faces has a terminal end (tip of 30 which contacts 50, Fig. 1) which extends in a second direction (to the right in the view in Fig. 1) and contacts the leg (50) preventing the leg from pivoting further towards a first direction. The closest known prior art of record is Freund US 1007657 which discloses a similar structure in the form of a hook (see structure which projects and forms slot 4, Fig. 2) which interacts with a portion of a leg (10, Fig. 4) to prevent further pivoting of the leg (see Fig. 1 and 3).  However, as can be seen in Fig. 2 of Freund, the terminal end of the hook extends in an opposite direction than the Applicant’s and the terminal end of the hook prevents rotational movement of the leg in the same direction as the terminal end’s extension. As can be seen in Fig. 2, the terminal end of the hook would maintain the legs in an extended configuration, but the terminal end actually prevents rotation back towards the folded position.  The user would have to lift the legs out of the lower portion of the slot 4 to enable any movement at all.  Further pivotal movement of the leg in a different direction than the direction of extension of the hook, now required by the claim, is prevented by the surface annotated below in Fig. 2, not the terminal end of the hook.  Therefore, Applicant’s claims define over the Freund reference.  Other known prior art devices such as Cole US 929392, Grams US 414881 and Barnes US 5452872 are relevant references but do not anticipate or render obvious Applicant’s amended claims.  Therefore, it is the Examiner’s position that the claims are in condition for allowance.   

    PNG
    media_image1.png
    422
    783
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632